                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



FORREST KENDRID,                             No. 2:18-cv-1612 AC P

               Plaintiff,

       v.

N. AGUILERA,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                     /

Forrest Kendrid, CDCR # BA-4040, a necessary and material witness in a settlement conference
in this case on September 26, 2019, is confined in California Health Care Facility (CHCF), in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman at the U.S. District Court, Courtroom #25, 501 I Street,
Sacramento, California 95814, on Thursday, September 26, 2019, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in a settlement
conference at the time and place above, until completion of the settlement conference or as
ordered by the court and thereafter to return the inmate to the above institution.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P.O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to appear before Judge Newman at
the time and place above, until completion of the settlement conference or as ordered by the
court and thereafter to return the inmate to the above institution.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: July 10, 2019.
